department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn ny date date tax_exempt_and_government_entities_division number release date legend org organization name org address xx date uil taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia dear this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to january 20xx because it is determined that you are not operated exclusively for an exempt_purpose sec_501 exempts from taxation organizations which are organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office we have determined that you are not operating exclusively for charitable or educational_purposes our examination reveals that you did not operate exclusively for exempt purposes because your assets inured to and it served the private interests of your founder and his family you have not demonstrated that you are not operated for the benefit of your founder and his family as required by sec_1_501_c_3_-1 we are revoking your exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1041 these returns should be filed with the appropriate service_center for all years beginning january 20xx we have secured form_1041 returns for years ended december 20xx and december 20xx processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call too-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter marsha a ramirez director eo examinations enclosure publication sincerely yours department of the treasury internal_revenue_service n blythe fresno ca tax_exempt_and_government_entities_division org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx org legend org organization name trusteel-5 promoters companies son-1 co-1 thru co-10 and son 4th xx date trustee 4t xyz state promoter 7th eth 5th city city gth and gth issue should org’s federal tax exempt status under sec_501 and sec_509 of the internal_revenue_code be revoked for failure to organize and operate exclusively for tax exempt purposes facts the org foundation was created by a_trust agreement between founders grantors and trustee-1 trustee-2 trustee-3 trustee-4 and trustee-5 trustees on december 20xx the trust agreement provides that the foundation was established and at all time will be operated exclusively as a supporting_organization within the meaning of sec_1_509_a_-4 of the treasury regulations the trust agreement further provides that the trustees shall not perform any act or conduct any activity that is inconsistent with such status the trust agreement named co-1 as the primary supported_organization form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code named co-2 co-3 etc as secondary supported organizations the trust agreement provides that governing body of the foundation shall be five trustees appointed as follows grantors’ adult descendants two trustees shall be appointed by co-1 co-1 two trustees shall be appointed by the members of a class composed of grantors and one trustee shall be appointed by co-1 and grantors’ family the trust agreement provides that the foundation shall terminate if it fails for any reason to qualify as a charitable foundation contributions to which are deductible for federal_income_tax purposes federal gift_tax purposes or federal estate_tax purposes under sec_170 sec_2522 or sec_2055 respectively of the irc upon termination of the foundation the trustees shall distribute all property then comprising the trust estate including all accumulated and undistributed_income to one or more qualified charities for its or their general purposes per trustee-1 the foundation was a tax_avoidance scheme a few years back when his business was doing well and he has some extra money trustee-1 was looking for ways to do more with his money he became involved with co-4 co-4 promoter the promoters promoter-1 and his partner promoter-2 of co-4 offered trustee-1 a package in which he could put money form 886-a rev department of the treasury - internal_revenue_service page -1- form a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xkx away avoid taxes and still benefit from it subsequently trustee-1 entered into an agreement with the promoter on november 20xx per the terms of the agreement exhibit the promoter agreed to provide the following services prepare an analysis of various estate_tax and financial strategies and techniques that in consult with client in person and or by telephone conference calls to review the analysis a co-4’s judgment will help the client reach his stated goals objectives and desires b and help client select which specific strategies would be beneficial to client and assist in the implementation of the agreed strategies c tax and financial strategies prepare and file all documents check where applicable needed to implement the estate v v v v v v v family limited_partnership or family limited_liability_company checked supporting_organization checked limited_liability_company checked s-corporation c-corporation wills for husband and wife checked living trusts for husband and wife checked in consideration of the services set forth above trustee-1 agreed to pay the promoter a planning fee of dollar_figure plus applicable government filing fees the materials provided by the promoter obtained during the examination disclosed the following potential entities exhibit org co-5 co-6 co-7 the existence of co-5 is to channel cash_flow out of the co-8 an s-corporation trustee-1 bought and owns for the last six years co-5 achieves this through a management_contract with co-8 the existence of co-6 is to get the life_insurance_policy for trustee-1 using the foundation’s money trustee-1 ended up setting up the org the a supporting_organization but not the others with respect to the org the promoter promoter-1 of co-4 took care of the whole process including preparing and filing form_1023 application_for recognition of exemption under form 886-a rev department of the treasury - internal_revenue_service page -2- form a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx sec_501 of the internal_revenue_code and corresponding with the service promoter-1 was the contacted person listed on form_1023 promoter-1 was also the representative listed on form_2848 power_of_attorney and declaration of representative submitted along with form_1023 promoter-1 further wrote a letter to a revenue_agent objecting her determination that the foundation should be classified as a private_foundation exhibit per trustee-1 all he had to do was to select four people to serve on the foundation’s board_of trustees the promoter did not tell the trustee-1 that one or more of these individuals must serve on the board_of directors of the publicly_supported_organization or be selected and or appointed by the publicly supported organizations just pick four people you can trust trustee-1 selected his neighbors to serve on the board_of trustees he told these individuals what he is doing these board members were never involved in the foundation they never met to discuss the operations and activities of the foundation there were no minutes of meeting trustee-1 makes all the decision including investment and grant making decisions the promoter also instructed trustee-1 to select a primary supported_organization and recommended co-1 city xyz the promoter did not flat out tell trustee-1 that he could use the foundation’s assets for his personal uses however the promoter did hint that other clients of his had done it per trustee-1 he used the foundation’s fund to pay for his son’s tuition expenses his son son attended co-1city xyz in 20xx trustee-1 paid dollar_figure of his son’s tuition expenses using the foundation’s fund in 20xx trustee-1 paid another dollar_figure of his son’s tuition expenses these amounts were reported on form_990 as grants and allocations distributed to primary supported_organization co-1 his son graduated in 20xx no tuitions were paid in 20xx per trustee-1 his son also received student loans from co-1 per trustee-1 tuition payments will have co- las the payee on the checks contributions to co-1co-3 will have co-1co-3 as payee on the checks in addition to the tuition payments the trustee-1 also loaned his son dollar_figure using the foundation’s money there was no loan agreement the loan is still outstanding there was no interest charged on the loan the loan was made on 20xx the loan was reported on form_990 as other notes loans receivable no required schedule describing the borrower’s name borrower’s title maturity_date repayment terms interest rate etc was attached to the form_990 in 20xx trustee-1 loaned dollar_figure to another son son-2 using the foundation’s funds there is a loan agreement the loan carries an interest rate of percent with monthly payment of dollar_figure the term of the loan is months the son has been making monthly payments on the loan the loan was made on xx the foundation’s forms reflect the following department of the treasury - internal_revenue_service form 886-a rev page -3- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx 20xx 20xx 20xx 20xx contributions interest on savings other investment_income - - - total revenues - grants allocations accounting fees bank charges irs application fee total expenses excess deficit - - - - - - 20xx 20xx - 20xx 20xx - - - - - liabilities total assets total liabilities cash savings and temporary cash investments other notes loans receivable investments - securities co-1city xyz co-2 co-9 co-10 form 886-a ev grant recipients 20xx 20xx total - - - - - - - - - - department of the treasury - internal_revenue_service page -4- the foundation’s forms disclosed the following grant recipients for the tax years 20xx to 20xx 20xx 20xx form_8 a name of taxpayer department of the treasury - internal_revenue_service explanation of items org schedule no or exhibit year period ended december 20xx the following table illustrates the detail of grants that the foundation reported on its forms as grants distributed to the primary supported_organization co-1city xyz 20xx 20xx 20xx 20xx - tuition for son -co-3 - - loan to son - other total - - - when the foundation filed its form_990 for the tax years ended december 20xx and 20xx the foundation disclosed that it did not engage in any sec_4958 excess_benefit transactions question 89b of part vi of form_990 was answered no when trustee-1 initially set up the foundation in 20xx he contributed dollar_figure to the foundation he deducted this amount as charitable_contribution_deduction on his individual tax_return since then his s-corp co-8 contributed dollar_figure each year in 20xx and 20xx to the foundation he also deducted these amounts as charitable_contribution deductions on his individual tax_return per trustee-1 the whole deal was tax_avoidance there were no charitable motives involved he listened to the promoter and bought the package he tried to make the foundation into something better for him he did not believe that the promoter told him all the things he needed to know about the package he should have asked more questions before buying the package he realized that it was wrong he is willing to accept any proposals including revocation and tax that the service will come up with he also proposed that he will terminate the foundation pay any_tax liabilities and penalties and amend his personal returns laws sec_501 of the internal_revenue_code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office form 886-a rev department of the treasury - internal_revenue_service page -5- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx sec_1_501_c_3_-1 of the regulations clarifies that an organization is not operated exclusively for exempt purposes if its net earning inures to the benefit of private individual sec_1_501_a_-1 of the regulations defines private_shareholder_or_individual as persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations states an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interest such as designated individuals the creator or his family shareholders or the organization or persons controlled directly or indirectly by such private interests in the founding church of scientology v united_states f 2d ct_cl the court held that the founding church of scientology did not qualify for exemption under sec_501 because its net_earnings inured to the benefit of the organization’s founder and members of his family the courts issued similar rulings in people of god community v commissioner t c no 74_tc_531 unitary mission of church of long island inc v commissioner 74_tc_507 73_tc_196 the basic unit ministry of schurig v u s ustc d d c 76_tc_1 and 823_f2d_1310 cir in 588_fsupp_693 d d c the court ruled that an organization operated as a part of a tax_avoidance scheme do not further an exempt_purpose revrul_81_94 1981_1_cb_330 held that an exempt_organization operates to serve the private interest of the designated individual is not operated exclusively for religious or charitable purposes therefore it does not qualify for exemption from federal_income_tax under sec_501 of the code governments position an organization to be qualified as an entity described in sec_501 of the internal_revenue_code or in certain other categories of tax-exempt_organization must be organized and operated so that no part of its net earning inures to the benefit of any private shareholder or form 886-a rev department of the treasury - internal_revenue_service page -6- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 2020x individual the essence of the concept is to ensure that a tax-exempt charitable_organization is serving a public interest and not a private interest sec_1_501_c_3_-1 of the regulations made it clear that an organization is not operated exclusively for exempt purposes if its net earning inures to the benefit of private individual the org was operated exclusively to serve the private interest of trustee-1 and his family rather than the interest of the public the promotion materials and the agreement trustee-1 entered into with the promoter co-4 disclosed that trustee-1 established the foundation to obtain tax benefits in the form of claiming charitable_contribution deductions under sec_170 without relinquishing control of the assets he claimed to have contributed to the foundation to achieve this purpose the promoter and trustee-1 structured the foundation in a way that all control and power would rest with trustee- this was evidenced by the facts that trustee-1 asked his neighbors to serve on his foundation’s board_of trustees and never once informed these individuals of what he was doing with the foundation’s assets these individuals were not associated with any of the supported organizations the foundation claimed to support and had no obligation and or authority to act for the interest of the supported organizations there was no evidence that the named supported organizations were aware of the fact that the foundation named them as the beneficiaries under the trust agreement the lack of involvement from supported organizations and his absolute power and control_over the activities of foundation allowed trustee-1 to operate the foundation for his personal benefits including paying his son’s tuition expenses and making loan that carried no interest rate and required no repayments to his sons sec_1 c -1 d ii of the regulations specifically states that an organization is not organized or operated exclusively for religious charitable scientific testing for public safety literary or educational unless it serves a public rather an a private interest revrul_81_94 1981_1_cb_330 further clarifies sec_1 c -1 d ii of the regulations by stating that an exempt_organization operates to serve the private interest of the designated individual is not operated exclusively for religious or charitable purposes since org is operated to serve the private interest of trustee-1 and his family it does not qualify for tax exempt status under sec_501 and sec_509 also see the founding church of scientology v united_states f 2d ct_cl people of god community v commissioner t c no 74_tc_531 unitary mission of church of long island inc v commissioner 74_tc_507 73_tc_196 the basic unit ministry of schurig v u s ustc dollar_figure d d c 76_tc_1 and 823_f2d_1310 cir furthermore it appears that the foundation is operated as part of a tax_avoidance scheme tax_avoidance schemes do not further an exempt_purpose 588_fsupp_693 d d c the org was not operated exclusively for form 886-a rev department of the treasury - internal_revenue_service page -7- form a name of taxpayer department of the treasury - internal_revenue_service explanation of items org schedule no or exhibit year period ended december 20xx religious charitable and scientific purposes accordingly the federal tax exempt status of org should be revoked effective january 20xx taxpayers position the taxpayer agreed with the government’s position and has executed form_601 consent to proposed action - sec_7428 to memorialize the present intent conclusion org’s federal tax exempt status under sec_501 and sec_509 should be revoked for failure to operate exclusively for charitable religious and scientific purposes the effective date of this revocation will be january 20xx form 886-a ev page -8- department of the treasury - internal_revenue_service
